Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The Amendment filed 12/22/2021 in response to the Office Action of 9/30/2021 is acknowledged and has been entered.  Claims 1-7, 9-10, 12-14, 20-22,  29-33 are pending.  Claims 24-26 have been cancelled. Claims 1-6, 29-33 are withdrawn.  Claim 7, 9 has been amended.  
Claims 1-3, 5-15 are pending.  Claims 1-2, 5-15 are withdrawn. Claim 3 has been amended.  
Claims 3 is  currently under consideration.  
Maintained Rejections
35 USC § 112- New Matter
Claim 3 is rejected under 35 U.S.C. §112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art (hereafter the Artisan), that the inventor(s), at the time the application was filed, had possession of the claimed invention. 37 CFR §1.118 (a) states that "No amendment shall introduce new matter into the disclosure of an application after the filing date of the application".
The claims have been amended to recite the limitations for: “A method for reducing the risk for development of a cardiovascular disorder in a subject having a risk for development of a cardiovascular disorder comprising 
`	administering a medicament suitable for reducing the risk for development for a cardiovascular disorder to the subject, wherein the medicament is one or more of an angiotensin-converting enzyme inhibitor (ACE-I), a beta-blocker, a mineralocorticoid/aldosterone receptor antagonist (MRA), an angiotensin receptor neprilysin inhibitor (ARNI), an angiotensin II type I receptor blockers (ARB), or an If channel inhibitor, wherein the subject is identified as having a risk for development of a cardiovascular disorder by determining in a sample from the subject: 
2(a) the amount of markers comprising Trefoil Factor 3, alpha-2- Macroglobulin, alpha-Glutathione-S-Transferase, Nt-pro BNP, Peroxiredoxin-4, Osteoprotegerin, Apolipoprotein B, and Angiopoietin-2; 
(b) identifying the subject as having a risk for development of a cardiovascular disorder when the hazard ratios of Trefoil Factor 3, alpha-2- Macroglobulin, Nt-pro BNP, Peroxiredoxin-4, Osteoprotegerin, Apolipoprotein B, and Angiopoietin-2 are >1 and the hazard ratio of alpha-Glutathione-S-Transferase is <1, wherein the cardiovascular disorder is heart failure.”
However, the instant specification appears devoid of such description comprising an active step of administering specific agents to a specific subject population as recited in the wherein clause.  In fact, the specification does not disclose any treatment for a subject having an increased risk of a cardiovascular disorder wherein the cardiovascular disorder is heart failure, including does not disclose any the claimed medicaments.
While the specification discloses the effect of the basic clinical model on the identity of the biomarkers included in one  table on page 26, wherein the selection of biomarkers in the risk model was repeated after “forcing drugs into the clinical model”, there is no disclosure that patients were  identified at risk and then given the drugs to reduce the risk.  In fact, in this model, osteoprotegerin , var 199 is not even present. 
The specification does not mention the term reducing the risk for development of  a cardiovascular disorder in a subject having a risk for development of a cardiovascular disorder, does not even mention administering a suitable medicament or any of the compounds recited in claim 3 (previously recited in claim 16, now cancelled) based on hazard ratios  as claimed.
While there is no in haec verba requirement, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure.  In this case, as previously explained, neither the original claims or the original spec/drawings provide EXPLICIT SUPPORT. The term "implicit disclosure" relates solely to matter which is not explicitly mentioned, but is a clear and unambiguous consequence of what is explicitly mentioned   BUT NOT merely obvious  (see Lockwood Airlines CAFC case) 
In this case, although, it might be “obvious” to treat patients after practicing applicant’s disclosed/claimed assays; there is no express or implicit teaching in the specification indicating possession to do so. 
The specification fails to disclose either explicitly or implicitly, the newly introduced limitations, as claimed.  MPEP 2163.06 notes: "If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981)."  MPEP 2163.02 teaches that "Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed. If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application.  
This is a new matter rejection.

Response to applicant Arguments
Applicant arguments have been considered but not found persuasive.
Applicant arguments that one of ordinary skill in the art would recognize that a patient identified as having a risk for cardiovascular disorder i.e. heart failure  would undergo treatment to address the increased risk have been addressed in the rejection above and previous office actions. In contrast to applicant argument that the specification provides explicit support for the claimed method because it discloses 
    PNG
    media_image1.png
    322
    677
    media_image1.png
    Greyscale

it is noted that while the specification generally discloses on page 1 that early assessment is important for the developing modification of therapeutic strategies and lifestyle modification and discloses on page 24 that alternatively “determining” comprises a quantitative determination of the amount of a first marker and in this embodiment the concentration of the marker is correlated to among other, response to therapy, there is not explicit disclosure for a method as claimed i.e. a method for reducing the risk for development of a heart failure comprising administrating specific medicaments to specific subjects having a risk sometime in the future for developing heart failure. Then Applicant cites the same paragraph i.e. page 1 second paragraph “early assessment is important for development or modification of therapeutic strategies and patient lifestyles “  and contends that the specification now provides implicit or inherent  disclosure for the claimed method: a method for reducing the risk for development of a cardiovascular disorder in a subject having a risk for development of a cardiovascular disorder comprising 
administering a medicament suitable for reducing the risk for development for a cardiovascular disorder to the subject, wherein the medicament is one or more of an angiotensin-converting enzyme inhibitor (ACE-D, a beta-blocker, a mineralocorticoid/aldosterone receptor antagonist (MRA), an angiotensin receptor neprilysin inhibitor (ARNJ), an angiotensin II type I receptor blockers (ARB), or an Ic channel inhibitor, 
wherein the subject is identified as having a risk for development of a cardiovascular disease by determining in a sample from the subject 
 	2(a) the amount of markers comprising Trefoil Factor 3, alpha-2- Macroglobulin, alpha-Glutathione-S-Transferase, Nt-pro BNP, Peroxiredoxin-4, Osteoprotegerin, Apolipoprotein B, and Angiopoietin-2; 
(b) identifying the subject as having a risk for development of a cardiovascular disorder when the hazard ratios of Trefoil Factor 3, alpha-2- Macroglobulin, Nt-pro BNP, Peroxiredoxin-4, Osteoprotegerin, Apolipoprotein B, and Angiopoipoietin -2 are ›1 hazard ratio of alpha-Glutathione-S-Transferase is ‹1 , wherein the cardiovascular disorder is heart failure.( Claim 3).
In response to this argument, it is maintained that the instant specification is devoid of such description of a method comprising the steps as claimed. In particular, as previously explained neither the original clams or the original spec/drawings provide EXPLICIT SUPPORT. Further, the term “implicit disclosure” relates solely to matter which is not explicitly mentioned, but is a clear and unambiguous consequence of whatis explicitly mentioned BUT NOT merely obvious (see Lockwood Airlines CAFC case}. MPEP 2163: The Federal Circuit has pointed out that, under United Slates law, a description that merely renders a claimed invention obvious may not sufficiently describe the invention for the purposes of the written description requirement of SS USS. is. See El Lily, 119 F.3d at 1567. 
In this case, although, it might be “obvious” to treat patients after practicing applicant’s disclosed/claimed assays; there is no express or implicit teaching in the specification indicating possession to do so. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gill et al  (of record ) in view of or as evidenced by De Sutter et al., (of record ) and in view of or as evidenced by Thompson et al (of record ) and in further view Abbasi et al. (of record ), Kiechl et al.  (of record ), Ueland et al. (Circulation 2005;pages 2461-2468), Kassis et al. (of record ) and Medical Dictionary (of record ), as evidenced by Remme et al.( Clin Cardiol 2000 Jul 23(7 Suppl 4):IV4-8,Abstract).

Claim interpretation 
Applicant amended the claim 3, to replace increased/decreased level of respective biomarkers with hazard ratio’s, for identifying a subject at risk for developing a cardiovascular condition.  As defined by Medical Dictionary, a lower risk for an outcome, in this case risk for developing a cardiovascular condition is indicated by a hazard ratio < 1 calculated based on a variable, in this case a marker level, while a higher risk is indicated by a hazard ratio > 1 .  (Medical Dictionary (2003;retrieved from https://medical-dictionary.thefreedictionary.com/hazard+ratio).  Absent any recitation of a level either increased or decreased, any level compared to a control can be associated with a higher or lower risk depending on what the control is.  By a way of an example, a marker that is pro-inflammatory having a level higher than a control is associated with increased risk for the cardiovascular disease while a lower level as compared to a control can be associated with a lower risk for the disease.  In contrast, a lower level of a protective marker as compared to a control can be associated with increased risk of a disease while a higher level can be associated with a decreased risk for the disease.  Therefore, the scope of the claim encompasses: identifying the subject as having a higher risk for development of a cardiovascular disorder by determining in a sample from the subject the amount of each claimed biomarker, wherein a HR > 1 comprises  using the biomarker level to identifying the subject as having a higher risk for development of a cardiovascular disorder and wherein  a HR< 1 comprises using the biomarker level to identifying the subject as having a lower risk for development of a cardiovascular disorder as compared to a control, wherein the cardiovascular disorder is heart failure.
Gill et al., teach throughout the patent and especially in Abstract, a method for assessing the risk [0119] for development of a cardiovascular event within 5 years wherein the cardiovascular event is for example heart failure risk which reads on the instant cardiovascular disorder, in a subject comprising:(a) determining in a sample from the subject (Abstract)  as for example plasma serum urine  [0041]  the amount of a panel of  markers of table 1 (Abstract).  Markers of table 1 include Trefoil Factor 3, alpha-2-Macroglobulin, angiopoietin 2, all having an increase expression  (table1 “up”).  Gill et al teach additional markers including apolipoprotein B have known association with cardiovascular disease [0028], Nt-proBNP [0120].  Further Gill et al teach the marker (s) can be determined with various affinity assays including SOMA-mer assay [00155], assays include ELISA, Luminex [0162], teach biomarkers can be detected using multiplex to allow for simultaneous detection of two or more markers [0133].  Gill et al teach (b) correlating that said subject is at risk for development of a cardiovascular disorder (Abstract) when said amount is altered compared to a reference amount for the at least first marker (table 1; Fig. 5; Fig. 2B[0008]).  Gill et al teach hazard models that use biomarker values as variables [0234].
Gill et al teach treating subjects at risk with suitable treatments to reduce risk of cardiovascular disease in subjects at risk [0007], wherein known treatment include for example beta blockers [0060] (instant claim 16).
Gill et al is silent as to determining Peroxiredoxin-4, Osteoprotegerin and alpha-Glutathione-S-Transferase (GSTA) as additional markers. Gill et al is silent regarding Nt-proBNP and ApoB being positively correlated with cardiovascular disease. 
Abassi et al teach throughout the publication and especially in Abstract, Peroxiredoxin-4, as a circulating marker wherein elevated levels are associated with risk of cardiovascular events, cardiovascular mortality and all cause mortality wherein cardiovascular events include acute and subacute ischemic heart disease (page 3 left first paragraph). As ischemic heart disease is the principal etiology of heart disease, as evidenced by Remme et al. (see abstract) subjects at risk for ischemic heart disease are also at risk for heart failure. 
Kiechl et al., teach throughout the publication and especially in Abstract and table 3, Osteoprotegerin as a marker of cardiovascular disease wherein elevated levels i.e. are associated with risk (table 3; Fig. On page 2178; page 2178 right first paragraph). Ueland et al. teach throughout the publication and especially in Abstract, persistent inflammation plays a role in the development of heart failure suggesting increased serum Osteoprotegerin (OPG) is involved in the pathogenesis of heart failure. 
Kassis et al. teach throughout the patent and especially in [0050] induction of stress responsive biomarkers including GSTA [0048] are protective and reduce oxidative stress wherein oxidative stress is implicated in the onset or progression of oxidative stress associated cardiovascular diseases including heart failure, stroke [0067].   Further Kassis et al teach inducing higher levels of GSTA and its ligand, glutathione, as a treatment to decrease oxidative stress [0090].  The untreated subject of Kassis et al. necessarily has decreased level of GSTA as compared to the subject treated with a compound that induces higher levels of GSTA, and is at risk since GSTA is protective and reduces oxidative stress.    Kassis et al. teach determining the expression level with conventional techniques including ELISA and xMAP technology [0051].  Kassis et al. teach administering treatments (Abstract)
However it would have been prima facie obvious, before the effective filing of the claimed invention, to include additional markers associated with cardiovascular disease as taught in Abassi et al  and Kiechl et al. and Kassis et al in the method of Gill et al. because the method of Gill et al.  comprises panels of protein markers involved in biological processes associated with cardiovascular disease of table 1  to assess risk for cardiovascular disease wherein the cardiovascular disease is heart failure and because  each of Peroxiredoxin-4, Osteoprotegerin and GSTA protein markers involved in biological processes associated with cardiovascular disease and/or heart failure  as taught in  Abbasi et al / Ueland et al. a Kiechl et al.  and Kassis et al. as evidenced by Remme et al.
As the markers of Gill et al  and the markers of Abassi et al, Kiechl et al. Ueland et al. and Kassis et al. as evidenced by Remme et al. have been associated with increased risk for cardiovascular disease i.e. heart failure combining the markers would have been obvious.  Combining different biomarkers that are taught by different prior arts to detect the same disease is obvious according to KSR.  
One would be motivated to do, because Gill et al. expressly suggest any combination  of biomarkers from table 1 can be used in performing the methods [0202]  wherein such methods  that predicting cardiovascular event risk may also include additional biomarkers that are associated with cardiovascular risk [0120]  to establish acceptable assay thresholds [0100] and improve the sensitivity/specificity/AUC for prediction [0120].  Further, one would have been motivated to test the combination of markers because such a combination is merely a "predictable use of prior art elements according to their established functions." KSR, 550 U.S. at 417.  
It would have also been obvious to one of ordinary skill before the effective filing of the claimed invention, that an increased Nt-proBNP and ApoB levels as compared to a reference would be detected in subjects at risk because both Nt-proBNP and ApoB have been known to be associated with risk as taught in Gill wherein an increased plasma NTpro-BNP and an increased apoliprotein B predicts coronary heart disease in subjects at risk as taught in De Sutter et, see table 1, and Thompson et al (Abstract), respectively.   
While Gill et. al., Abassi et al, Kiechl et al. Ueland et al. Kassis et al. De Sutter et, and Thompson et al., as evidenced by Remme et al. do not specifically teach identifying the subject as having a risk for development of heart failure based on  hazard ratios for each biomarker, it would have been obvious to one of ordinary skill before the effective filing of the claimed invention, that hazard ratios >1 of each Trefoil Factor 3, alpha-2- Macroglobulin, Nt-pro BNP, Peroxiredoxin-4, Osteoprotegerin, Apolipoprotein B, and Angiopoietin-2 as variables would identify a subject at risk since Medical Dictionary defines a hazard ratio > 1. as a higher likelihood of outcome occurrence and because increased levels of each of Trefoil Factor 3, alpha-2- Macroglobulin, alpha-Glutathione-S-Transferase, Nt-pro BNP, Peroxiredoxin-4, Osteoprotegerin, Apolipoprotein B, and Angiopoietin-2 are associated with increased risk for cardiovascular disease i.e. heart failure as taught in Gill et. al., Abassi et al, Kiechl et al. De Sutter et, and Thompson et al wherein Osteoprotegerin (OPG) is involved in the pathogenesis of heart failure as taught in Ueland et al.   Further as decreased levels of GSTA in the untreated group of Kassis et al. are associated, with increased risk for cardiovascular disease it would be with expectation of success that increased levels are protective and indicative of a hazard ratio < 1, thus less risk.  Calculating a hazard ratio based on a biomarker level are routine also taught in Gill et.al. 

Response to Applicant Arguments
Applicant arguments have been considered but not found persuasive. 
In response to applicant argument that the reference do not explicitly teach hazard ratios as claimed, and that Kassis do not specifically teach GSTA as a predixtive marker for risk of cardiovascular disease,  it is noted that references are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures.  In re Bozek, 163 USPQ 545 (CCPA 1969).  As explained  (see claim interpretation) the scope of the claim encompasses: identifying the subject as having a higher risk for development of a cardiovascular disorder by determining in a sample from the subject the amount of each claimed biomarker, wherein a HR > 1 comprises  using the biomarker level to identifying the subject as having a higher risk for development of a cardiovascular disorder and wherein  a HR< 1 comprises using the biomarker level to identifying the subject as having a lower risk for development of a cardiovascular disorder as compared to a control, wherein the cardiovascular disorder is heart failure.  Absent any recitation of a level either increased or decreased, any level compared to a control can be associated with a higher or lower risk depending on what the control is.  By a way of an example, a marker that is pro-inflammatory having a level higher than a control can be  associated with increased risk for the cardiovascular disease while a lower level as compared to a control can be associated with a lower risk for the disease.  In contrast, a lower level of a protective marker as compared to a control is associated with increased risk of a disease while a higher level is associated with a decreased risk for the disease. Therefore, in contrast to applicant’s assertions of teaching away by Kassis et al. the untreated subject of Kassis et al. necessarily has decreased level of GSTA as compared to the subject treated with a compound that induces higher levels of GSTA, and is at increased risk for cardiovascular diseases including heart failure since GSTA is protective and reduces oxidative stress, wherein oxidative stress is implicated in the onset or progression of oxidative stress associated cardiovascular diseases including heart failure, stroke as taught in Kassis et al.  [0067].  In response to applicant Argument that additional markers and clinical factors i.e. age were used by Applicant in various statistical models, these features Applicant relies on are not recited in the claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant arguments regarding inherency are not on point as such argument was not made.  As the hazard ratio is a relative likelihood for an outcome relative to a threshold  and GSTA is a protective marker, thus negatively correlated with outcome  i.e. higher level correlated to lower risk,  this is suggestive to one of ordinary skill  of  hazard ratio lower than 1.

Claim 3 is rejected are rejected under 35 U.S.C. 103 as being unpatentable over Gill et al  (of record),Medical Dictionary (of record),and XMAP Discovery  technology (of record),as evidenced by Gersterin et al(of record),or Yip et al (of record), in view of or as evidenced by De Sutter et al., ((of record) and in view of or as evidenced by Thompson et al (of record) and in further view of   Kiechl et al.  (of record), Abbasi et al. (of record), Ueland et al. (Circulation 2005;pages 2461-2468) and  Kassis et al. (2013/0253007) as evidenced by Remme et al.
Gill et al is relied upon as in the 103 rejection above.  Gill et al is silent as to determining Peroxiredoxin-4, Osteoprotegerin and alpha-Glutathione-S-Transferase (GSTA) as additional markers. Gill et al is silent regarding Nt-proBNP and ApoB being elevated.  
xMAP discloses Discovery xMAP is  a quantitative immunoassay panel for simultaneous detection of markers for  biomarker discovery with diagnostic and prognostic value.  In particular Myriad RBM Discovery platform announces in 2012 a collaboration with Sanofi to analyze thousands of samples collected in various trials as for example the Origin trial that includes 12,500 individuals at high risk cardiovascular disease to optimize treatment.    Discovery xMAP 250+ panel includes all claimed markers (see table) since 2012 as evidenced by a later filed publication i.e. Gersterin et al.  
Gersterin et al. discloses published results of the assaying samples from participants of the Origin trial with the  Discovery xMAP panel from the Myriad RBM platform (page 2298 right column) announced in 2012, wherein the Discovery xMAP panel includes all claimed markers (Supplemental material page 2). The xMap250+ includes all claimed markers since at least 2012. 
Yip et al is relied upon the disclosure that Discovery xMAP v1.0 multiplex immunoassay was available from Myriad RBM since 2011 for biomarker discovery.  Discovery xMAP v1.0 includes all claimed markers (see last page, supplemental). 
De Sutter et al., Thompson et al., Kiechl et al.  Abbasi et al. Ueland et al. and  Kassis et al. Remme et al are relied upon as in the 103 rejection above.  
It would have been prima facie obvious, before the effective filing of the claimed invention, to have motivated one of ordinary skill to apply the Luminex xMAP technology for the discovery of cardiovascular biomarker discovery with diagnostic and prognostic value to the subjects of Gill et. al. as Gill et. al. teach suitable platforms include Luminex and it would have been within reasonable expectation of success to one ordinary skilled that higher levels of  Trefoil Factor 3, alpha-2-Macroglobulin, angiopoietin 2, Nt-proBNP, apolipoprotein B, Peroxiredoxin-4, Osteoprotegerin  and decreased levels of the protective GSTA as compared to a reference  would be shown in the subjects of Gill et. al. since Discovery Panels 250+ or v1.0 were commercially available and known to include  all claimed  markers as cited above.   As all claimed markers have been known associated with risk for cardiovascular diseases/events i.e. heart failure as taught in Gill et. al., Abassi et al, Ueland et al.  Kiechl et al. Kassis et al. De Sutter et al. and Thompson et al. as evidenced by Remme et al, and one artisan would have reasonable anticipation to have the similar results from the tested subjects when using Luminex xMAP technology for the discovery of cardiovascular biomarker discovery with diagnostic and prognostic value in the subjects of Gill et. al.  Treating subjects identified at risk to mitigate future risk would have been obvious also taught in Gill et al. 
While Gill et. al., Abassi et al, vKiechl et al. Kassis et al. De Sutter et, and Thompson et al.,do not specifically teach identifying the subject as having a risk for a cardiovascular disorder i.e. heart failure based on  hazard ratios for each biomarker, it would have been obvious to one of ordinary skill before the effective filing of the claimed invention, that hazard ratios >1 of each Trefoil Factor 3, alpha-2- Macroglobulin, Nt-pro BNP, Peroxiredoxin-4, Osteoprotegerin, Apolipoprotein B, and Angiopoietin-2 as variables would identify a subject at risk since Medical Dictionary defines a hazard ratio > 1. as a higher likelihood of outcome occurrence and because increased levels of each of Trefoil Factor 3, alpha-2- Macroglobulin, alpha-Glutathione-S-Transferase, Nt-pro BNP, Peroxiredoxin-4, Osteoprotegerin, Apolipoprotein B, and Angiopoietin-2 are associated with increased risk for cardiovascular disease/events  i.e. heart failure as taught in Gill et. al., Abassi et al, Kiechl et al. De Sutter et, and Thompson et al wherein Osteoprotegerin (OPG) is involved in the pathogenesis of heart failure as taught in Ueland et al.    Further as Kassis et al. suggests to one of ordinary skill that decreased levels of GSTA in the untreated group  are associated, with increased risk for cardiovascular disease it would be with expectation of success that increased levels are protective and indicative of a hazard ratio < 1, thus less risk.  Calculating a hazard ratio based on a biomarker level are routine also taught in Gill et.al. 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1 741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1 727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results". The combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements i.e. panels of markers according to the  xMAP with the methods for assessing the risk for development of a cardiovascular event wherein the cardiovascular event is for example heart failure risk and administering treatment of Gill et al that is ready for improvement to yield predictable results.. 
Response to Applicant Arguments
Applicant arguments have been considered but not found persuasive.
Applicant continues to contend that Luminex xMAP reference allegedly does not , have a publication date. In is note that Luminex xMAP, it was relied upon in one basis of the rejection, the other basis was not addressed by Applicant.  In response to Applicant argument that XMAP is not prior art as a date is not printed on the table, it is noted that Luminex xMAP discovery panels including the first version were commercially available and known to include all claimed markers as cited above.   In particular, Yin et al lists all markers in table S1.  In addition, Applicant’s post filing publication demonstrates it, as cited above.   If applicant still contends the Discovery Panels 250+ does not contain the claimed markers, Applicant is requested to provide evidence to substantiate the assertion and disclose all the information material to the patentability per Rule 1.56.  
Applicant contends that the inventors surprisingly found the inverse correlation between the level of GSTA and risk for a cardiovascular disorder i.e. high levels predict a lower risk.  Then applicant admits that Kassis et al teach GSTA as a protective marker upregulated in response to oxidative stress but argues that Kassis et al teaches away from the claimed correlation i.e, HR less than 1 because Kassai would suggest that increased expression is correlated with increased risk of a cardiovascular disorder.  In response to this it is maintained that Kassai et al teach stress responsive biomarkers including GSTA [0048] are protective and reduce oxidative stress wherein oxidative stress is implicated in the onset or progression of oxidative stress associated cardiovascular diseases including heart failure, stroke [0067].  Absent any recitation of a level either increased or decreased, any level compared to a control can be associated with a higher or lower risk depending on what the control is.  By a way of an example, a marker that is pro-inflammatory having a level higher than a control can be  associated with increased risk for the cardiovascular disease while a lower level as compared to a control can be associated with a lower risk for the disease.  In contrast, a lower level of a protective marker as compared to a control is associated with increased risk of a disease while a higher level is associated with a decreased risk for the disease.   Therefore, in contrast to applicant’s assertions of teaching away by Kassis et al.  the untreated subject of Kassis et al. necessarily has decreased level of GSTA as compared to the subject treated with a compound that induces higher levels of GSTA, and is at increased risk since GSTA is protective and reduces oxidative stress.    
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. In re McLaughlin , 170 USPQ 209 (CCPA 1971).  In this case the knowledge which was within the level of ordinary skill included methods for protein biomarker discovery prognostic of heart failure and methods for assessing the risk for development of a cardiovascular event wherein the cardiovascular event is for example heart failure risk to identify subjects at risk and administering treatment.  All claimed markers were known in the art and combining different biomarkers that are taught by different prior arts to detect the same disease is obvious according to KSR.  
Applicant repeats the same arguments regarding the reference of Kassis et al.  which have been addressed in Response to Arguments for the 103 rejection above.
.  Obviousness Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 3 is  provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1, 4-6, 8, 10-15, 17 of co-pending Application No. 15/315784 referred as ‘784 in view of Gill et al, Abbasi et al., Kiechl et al., Ueland et al and Medical Dictionary as evidenced by Remme et al.
Although the conflicting claims are not identical, they are not patentable distinct from each other because: both applications recite treating a subject identified as having a risk for cardiovascular disease as heart failure is a type of cardiovascular as defined by the claims of ‘784.   Both applications recite determining the same markers NT-proBNP and GSTA  for assessing risk for cardiovascular disease based on hazard ratios.  
‘784  does not claim  determining levels of each Trefoil Factor 3, alpha-2-Macroglobulin, angiopoietin 2, Peroxiredoxin-4 and Osteoprotegerin. ‘784  does not claim the hazard ratios. 
Gill et al, Abassi et al and. Kiechl et al. Ueland et al and Medical Dictionary as evidenced by Remme et al. are relied upon as in the 103 rejection above.
It would have been prima facie obvious, before the effective filing of the claimed invention, for ‘784  to combine  additional markers associated with cardiovascular disease as taught in  Gill et al. Abassi et al  Kiechl et al. Ueland et al as evidenced by Remme et al. to assess risk for cardiovascular disease in subjects at risk because such subjects are at an increased risk for mortality.   As the markers of ‘784   and the markers of Gill et al  Abassi et al, Kiechl et al. and Ueland et al as evidenced by Remme et al. have been associated with risk for cardiovascular disease i.e. heart failure, combining the markers would have been obvious.  Combining different biomarkers that are taught by different prior arts to detect the same disease is obvious according to KSR.  One would be motivated to do so  for a better evaluation to  improve the sensitivity/specificity/AUC for prediction and allow prompt treatment.  Such patients would have HR’s as claimed.  
Applicant did not provide any arguments and the rejection is maintained as set forth above. 
Conclusion
All other objections and rejections recited in the Office Action of 9/30/2021 are withdrawn in view of Applicant's amendments and/or arguments. 
No claims are allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMENCITA BELEI whose telephone number is (571)272-2798. The examiner can normally be reached Monday, Thursday-Friday 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARMENCITA M BELEI/ Primary Examiner, Art Unit 1641